internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc intl 6-plr-106452-99 date date do ty legend corp a corp b country a material a material b process a process b product a product line a taxable_year taxable_year x y dear this responds to your request dated date and supplemented by plr-106452-99 letters dated date and date on behalf of the above-referenced taxpayer for a private_letter_ruling concerning the proper north american industry classification system naics and standard industrial classification sic_codes for certain business activities for purposes of the puerto rico and possession_tax_credit under sec_936 of the internal_revenue_code the code the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a statement executed by an appropriate party under penalty of perjury while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification upon examination facts you have represented the following facts on behalf of the taxpayer corp a a domestic_corporation that manufactures product line a has elected to be treated as a possessions_corporation under sec_936 of the code such election has been in effect for the taxable_year that included date and all subsequent taxable years corp a is a wholly-owned subsidiary of corp b also a domestic_corporation product a is one of the products in product line a corp a is and was on date primarily engaged in the manufacture of product a from material a with equipment specializing in process a at its facilities in puerto rico as an intermediate step in the manufacturing process material a is transformed into material b corp a then sells product a to corp b process b a finishing process with respect to product a is then outsourced by corp b to a related_party operating in country a corp b sells the finished product a to unrelated customers in its federal_income_tax returns for taxable years prior to taxable_year corp a used the four-digit sic code x to identify its activities with respect to product a in its return for taxable_year corp a will use six-digit naics code y to identify its activities with respect to product a during taxable_year corp b proposes to form newco a new possessions_corporation under sec_936 of the code to acquire corp a’s production facilities for the manufacture of product a in addition to performing all processes currently performed by corp a newco will perform in puerto rico some of process b newco will outsource the remainder of process b to its related_party in country a upon completion of process b product a will be shipped back to newco for inspection in puerto rico and then shipped to corp b for sale to unrelated customers corp b requests a ruling that the activities of corp a and newco with respect to product a are appropriately classified in sic code x and naics code y plr-106452-99 law and analysis sec_936 of the code generally grants to certain electing corporations a tax_credit with respect to income attributable to the active_conduct_of_a_trade_or_business within a possession_of_the_united_states sec_936 defines the term possession_of_the_united_states to include puerto rico for taxable years beginning after date sec_936 generally limits the availability of the credit to existing credit claimants sec_936 provides that an existing credit claimant is a corporation that had a sec_936 election in effect for the taxable_year that included date and was actively conducting a trade_or_business in a possession on date or a corporation that acquires all of the assets of such a corporation sec_936 provides that an existing credit claimant that adds a substantial_new_line_of_business other than by acquisition from an existing credit claimant after date will cease to be treated as an existing credit claimant as of the close of the taxable_year ending before the date of such addition sec_1_936-11t b of the temporary treasury regulations provides that a new line_of_business is any business activity of the possessions_corporation that is not closely related to a pre-existing business of the possessions_corporation sec_1_936-11t b ii a sets forth a safe_harbor providing that an activity is closely related to a pre-existing business and thus is not a new line_of_business if the activity is within the same six-digit naics code or four-digit sic code for purposes of determining whether an activity is closely related to a pre-existing business sec_1_936-11t b i h provides that naics and sic_codes are determined in accordance with the naics and sic manuals published by the executive office of the president office of management and budget that are in effect for the taxable_year during which a new activity is added as of the date of this ruling the most current naics manual is the edition naics manual and the most current sic manual is the edition sic manual the naics manual indicates that naics code y comprises establishments primarily engaged in any of the following activities with respect to product line a process a production of material b from material a using process a and manufacturing product line a or process a manufacturing and finishing product line a the activities conducted by corp a on date and through the present time are described by the first two parts of this naics code definition because corp a uses process a to produce material b from material a and to manufacture product a a product within product line a naics code y also describes the proposed activities of newco because newco will be engaged in process a manufacturing and finishing using process b with respect to product a a product within product line a plr-106452-99 the sic manual indicates that sic code x comprises establishments primarily engaged in process a with respect to product line a using material a or manufacturing product line a from material b produced with process a in the same establishment the activities conducted by corp a on date and through the present time are described by this sic code definition because corp a manufactures product a a product within product line a from material b which corp a produces in the same establishment from material a using process a sic code x also describes the proposed activities of newco because newco will be engaged in process a manufacturing and finishing using process b with respect to product a the table at appendix b of the naics manual correlates equivalent sic and naics codes this table indicates that naics code y corresponds to sic code x conclusion based on the facts submitted and the representations made we rule that for purposes of sec_936 of the code the activities of corp a and the proposed activities of newco with respect to product a are properly classified in naics code y and sic code x under the respective naics and sic manuals presently in effect except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item in particular no opinion is expressed or implied concerning whether newco will qualify as an existing credit claimant within the meaning of sec_936 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer and its second authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely elizabeth g beck senior technical reviewer branch office of associate chief_counsel international enclosures copy of this letter copy for sec_6110 purposes cc district_director attn chief examination_division
